Title: From Thomas Jefferson to Thomas Bell, 14 April 1793
From: Jefferson, Thomas
To: Bell, Thomas



Dear Sir
Philadelphia Apr. 14. 1793.

My business here is of such a nature as to oblige me for long intervals to put aside all my private matters, and only to take them up at times when I have a little glimmering of leisure. Hence an almost total abandonment of my pecuniary interests, in cases often of real magnitude: and hence the long delay of answering your favor of Jan. 30. received two months ago. Tho’ I cannot view Mary’s hire as an insignificant thing as was done by one of the valuers as mentioned in your letter, yet I know we shall have no difficulty in settling it finally when I come to Virginia. In the mean time I am desirous of furnishing my kinsman J. Garland Jefferson with necessaries for the summer, and some small matter of money. I have thought it would be a convenient thing to you as well as myself that I should desire him to apply to you. I should have furnished him in Richmond with 75. Dollars but I have no funds there: and as your goods will of course be dearer than he would have got them in Richmond, I desire him to go  beyond that sum to make up the difference. I will therefore thank you to accomodate him, and debit me with the supplies.—Mr. Derieux’ affairs are still stagnant here. So astonishing has been the dearth of money, that nothing has prevented a general bankruptcy among the merchants, but a general indulgence by mutual consent. We are told the circulation will not be free again till May. Mr. Derieux may be assured not a moment shall be lost which I can prevent. Present me affectionately to all my neighbors, particularly at Mr. Lewis’s and Dr. Gilmer’s, and believe me to be very sincerely Dr. Sir Your friend & servt

Th: Jefferson

